Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kizhakkiniyil et al. (US 2015/0019655) (hereinafter Kiz as previously cited), Minwalla et al. (US 2019/0258756) (hereinafter Minwalla as previously cited), and Todd (US 2008/0052727).

As per claim 1, the combination of references above teach a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to: 
	maintain at least one template having definitions for managing production and consumption of data within a group of computing resources (Kiz [0094]-[0095] and [0103] identify pattern i.e. template in changes of rate of messages for a producer to manage how the resources for consumers are adjusted accordingly and maintain historical patterns in database) and defining a plurality of sources (Todd [0008]; [0012]; [0021]; and [0033]-[0034]), sinks (Todd abstract; [0022]; and [0027]), and topics within the group of computing resources (Todd [0046] and [0054] defining routing and addresses that identify sources, sinks, and topics); 
	utilize records organized by topic collected from multiple disparate producers to initiate configuration of the group of computing resources (Kiz abstract and [0014] consumers subscribe to topics assigned to messages i.e. records and configure resources based on rate of change for the messages and [0030] multiple producers), wherein records within a topic are organized by a corresponding topic sequence (Minwalla [0078] records are organized by topic); 
	configure at least a first portion of the computing resources as consumers based on the at least one template (Kiz [0015]-[0016] identify patterns i.e. template in changes of rate of produced messages and configure resources for consumers accordingly), the consumers to consume records at a pace independent of record production (Kiz [0028]; [0030]; [0038]; [0045] producers and consumers operate asynchronously and at different speeds); and 
	configure at least a second portion of the computing resources as producers based on the at least one template (Kiz [0023] and [0087] third party information source and producer are used to identify patterns i.e. template of changes in the rate of messages from producer while the producer may be configured based on the implementation), the producers to produce records at a pace independent of record consumption (Kiz [0028]; [0030]; [0038]; [0045] producers and consumers operate asynchronously and at different speeds), wherein the first portion is different from the second portion (Kiz [0011]; [0023]; [0031]; [0047] consumers vs. producers).

Minwalla and Kiz are both concerned with producers and consumers. Kiz teaches a message consumer orchestration framework while Minwalla teaches a stream management module. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiz in view of Minwalla because it would provide for a decoupled messaging system that includes a message consumption orchestrator service that gathers capabilities information for the message producer, the message fabric, and the message consumer, and configures resources allocated for the message consumer to more fully optimize message throughput.

Todd and Kiz are both concerned with producers/publishers and consumers/subscribers. Kiz teaches a message consumer orchestration framework while Todd teaches matching topic, source, and sink information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiz and Minwalla in view of Todd because by using a publish/subscribe methodology, routing decisions can be executed in a system that is flexible and efficient, and supports simple matching of sources to sinks. By reuse of existing matching engine software, it can provide a more economically produced solution. Finally, by integrating stream-based and message-based systems, it is possible to provide a simpler overall solution by incorporating just a single piece of matching logic to be configured and maintained.

As per claim 8, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

Claims 2, 4, 7, 9, 11, 14, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kiz, Minwalla, Todd, and Cuomo et al. (US 2015/0200887) (hereinafter Cuomo as previously cited).

As per claim 2, Cuomo teaches wherein the at least one template further includes definitions for at least one topic partition to be used for the production and consumption of data (abstract partition data into payload sequences with a topic for producers and consumers).

Cuomo and Kiz are both concerned with producers/publishers and consumers/subscribers. Kiz teaches a message consumer orchestration framework while Cuomo teaches message switch file sharing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiz, Minwalla, and Todd in view of Cuomo because when the message switch is embodied as the computer, the message queue can be located in the memory and distributed in different types of the memory based on access frequency. For example, objects or message payloads that are recently written or accessed can be stored in faster volatile memory, while less recently accessed data is stored to solid-state nonvolatile memory, and even less recently accessed data is stored to a spinning disk medium. As the sequence of message payloads is accessed, the message switch can predictively move older message payloads that are part of the same object or file being accessed from spinning disk or solid-state nonvolatile memory to volatile memory in the memory prior to the older message payload being requested to reduce access time.

As per claim 4, Cuomo teaches wherein the template comprises at least one producer access control list (ACL) for a local cluster ([0020]-[0021]; [0037] ACLs are used for publishers and subscribers).

As per claim 7, Cuomo teaches wherein the template comprises at least one consumer access control list (ACL) for a local cluster ([0020]-[0021]; [0037] ACLs are used for publishers and subscribers).

As per claim 9, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 11, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 14, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

As per claim 16, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 21, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kiz, Minwalla, Todd, and Murthy et al. (US 2016/0219089) (hereinafter Murthy as previously cited).

As per claim 3, Murthy teaches wherein the template comprises at least one parameter to cause one or more producer topics to be created in a local cluster ([0043] maintain registry of consumers having subscribed to a topic for the cluster ring and update the registry accordingly).

Murthy and Kiz are both concerned with producers and consumers. Kiz teaches a message consumer orchestration framework while Murthy teaches messaging and processing high volume data over networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiz, Minwalla, and Todd in view of Murthy because it would provide a cost effective way of dynamically creating partial views of an event stream. A partial view of an event stream refers to a portion of the event stream that is selected for providing to a subscriber. The portion is selected based on a filtering rule that is defined by the subscriber and applied to the tuples of information of the event messages of the event stream. Partial views can be generated based on subscription request received in a publication-subscription model. In this way, the system can efficiently distribute information through a wide area network, using point-to-point communication, and using different qualities of service. The tuples of information that are served to subscribers are regulated such that the subscriber receives information tuples that they are authorized to see and information tuples that the subscriber is not authorized to see are filtered out of the partial view.

As per claim 10, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kiz, Minwalla, Todd, and Takla et al. (US 2020/0183603) (hereinafter Takla as previously cited).

As per claim 5, Takla teaches wherein the template comprises at least one parameter to cause one or more topics to be created in a local aggregator (fig. 9-10 aggregate topics for consumers from producers).

Takla and Kiz are both concerned with producers and consumers. Kiz teaches a message consumer orchestration framework while Takla teaches hierarchical data bus architecture in a network functions virtualization system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiz, Minwalla, and Todd in view of Takla because it would provide for a hierarchical data bus system that enables network traffic to be separated by region, technology or other criteria, reduces traffic overhead, limits the impact of local outages to a regional or technology area, avoids broadcast storms or large bursts of error statuses, reduces delay in response to local events, and limits the amount of storage and computation required to deal with large amounts of centralized messages coming from a large number of network elements deployed globally.

As per claim 12, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiz, Minwalla, Todd, and Kohl et al. (US 2014/0143214) (hereinafter Kohl as previously cited).

As per claim 6, Kohl teaches wherein the template comprises at least one access control list (ACL) for a data replication engine (title and abstract).

Kohl and Kiz are both concerned with data management in a computing environment. Kiz teaches a message consumer orchestration framework while Kohl teaches maintaining access control lists in replicated data repositories. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiz, Minwalla, and Todd in view of Kohl because it would provide for conflict avoidance through the use or acquisition of mastership. Mastership is applied on a per-object basis. Accordingly, acquisition of mastership of an object by a data processing system, and as such, the particular replica hosted by the data processing system, grants that data processing system a right to implement changes to the object over which mastership is acquired. Mastership for an object is acquired by only one data processing system (data repository) at a time and granted from the other data repositories. Mastership is applied in a more relaxed manner to a non-preserving replica than for a preserving replica. At a non-preserving replica, for example, changes to an ACL object such as a policy or a rolemap can be made without acquiring mastership.

As per claim 13, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendments. 

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Warshavsky et al. (US 2020/0174854) disclose event consumer management in an aggregated event platform.

Smid et al. (US 20147/0201135) disclose access control list generation for replicated data.

Qin (US 2017/0339238) discloses large message support for a publish-subscribe messaging system.

Hoffner et al. (US 2018/0167476) disclose a meta broker for publish-subscribe-based messaging.

Auradkar et al. (US 2018/0091586) disclose self-healing a message brokering cluster.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            May 10, 2022